This appeal is prosecuted from a judgment of conviction for the offense of murder had in the District Court of Bastrop County, Texas, on the 8th day of July, 1910.
1. Bill of exceptions No. 1, and the first ground of the motion for a new trial, raises the only serious question in the case; that is, the failure of the court to submit the issue of manslaughter in his charge to the jury. There is no complaint that the court did not properly submit the issues of murder of the first and second degree, but the contention is made that the evidence raises the issue of whether or not the killing was done under the influence of sudden passion aroused from an adequate cause. The evidence discloses that appellant and deceased were both on familiar terms with a colored woman named Claudia Alexander and that they were not on friendly terms with each other. The evidence for the State shows that on the day of the homicide the defendant borrowed a cap, shoes and a gun from his neighbors, and bought at a nearby store shells containing buckshot; that after dark he (owning horses of his own) stole a horse from an adjoining pasture, and rode nine miles to the town of Bastrop. When he got to the town of Bastrop, apparently not knowing the exact location of deceased's home, he called at Oscar Pfeiffer's home about 9 or 10 o'clock at night and asked the way to deceased's house, stating that he desired to get deceased to carry a bundle to the sawmill next morning, where deceased worked, not giving his right name, and stating that his name was Black. When appellant got to deceased's house he called, and deceased's wife answering him, he stated he desired to get deceased to carry a bundle to the sawmill. Deceased, being in bed, called his son and told him to go and get the bundle, deceased going only to the front door, when he was shot, the bullets striking him in the chest and stomach. Defendant testified in his own behalf, and testified that there was ill-will between deceased and himself, and that they had several wordy altercations; that on the day before the killing deceased met him in the town of Bastrop, and had told him that he must remain out of town or he would kill him. He admitted that he had borrowed the cap, shoes and gun (stating that he desired to go hunting), stole the horse and purchased the shells, and went to the home of deceased at about nine o'clock at night, claiming that he did so for the purpose of talking with him and seeing if their differences could not be adjusted, and borrowed the gun and bought the shells that day to protect himself if it became necessary. That he called deceased and asked *Page 113 
him to come out — that he desired to talk to him. That deceased came to the door, but would not come out, and began to back in the house, when he shot him, thinking he was going in the house after a weapon. He also states that deceased had threatened his life on several occasions, and further testifies: "I thought if a man threatened my life, and continually threatened it, and showed to you by all means, manifesting all kinds of interest in you to kill you, I thought one man has as much right as another." Defendant on cross-examination stated in answer to a question: "Yes, sir, when I borrowed the gun Thursday morning I borrowed it to kill Sam Colter (deceased) with," later qualifying this statement and stating, "I bought the cartridges with the intention of reasoning with Sam."
Admitting the statements of defendant to be true, that on several occasions prior to the night of the homicide deceased had threatened his life, and that he had "killed deceased because of these threats, and he had reached the point where he could not sleep or rest during the night," this would not reduce the homicide to manslaughter. Antecedent threats will not reduce a homicide to manslaughter. Eggleston v. State, 128 S.W. Rep., 1105; Ex parte Taylor, 33 Tex.Crim. Rep.; Brooks v. State, 24 Texas Crim. App., 274; Davis v. State, 35 S.W. Rep., 388; McDade v. State, 27 Texas Crim. App., 641. Outside of these antecedent threats, testified to by defendant, the only thing that appellant claims deceased did was to refuse to come out of the house at his request. If such facts are true, it would not be such conduct as would be calculated to arouse such passion as to render the mind incapable of cool reflection.
2. By bills of exception Nos. 2 and 4 the appellant complains that the court erred in refusing to admit testimony showing that deceased and Claudia Alexander were criminally intimate. The court qualifies the bill by stating that the State admitted before the court and jury that the deceased, Sam Colter was criminally intimate with the wife of the witness, Lucius Alexander, and the statement of facts shows this to be true.
3. By bill of exception No. 3 the appellant complains that the court erred in not permitting the witness Joe Spooner to testify to statements made to him by appellant a day or two before the killing. Self-serving declarations are not admissible, but we fail to see in what way the statement would have been of benefit to the appellant. By the bill it is stated that he proposed to prove by said witness, "That he (appellant) told the witness that deceased had repeatedly threatened his life, and that he was afraid to ride home in his own wagon, and that he was trying to arrange his business so as to move to Fort Worth." Admit this to be true, yet it would not authorize appellant a day or two thereafter to attempt to conceal his identity by borrowing different articles of clothing to wear; to borrow a shotgun, buy buckshot, steal a horse, ride nine miles to deceased's house, call him to *Page 114 
his door, and in the dead hour of night shoot him down, even though he did "back in his door" when invited to come out.
This being a conviction for murder in the first degree, with the death penalty assessed, we have carefully reviewed every question raised, but, finding no error, the judgment is affirmed.
Affirmed.
Prendergast, Judge, not sitting
                          ON REHEARING.                        February 8, 1911.